Exhibit 10.5
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”), dated as of December 24, 2008,
among Grantors listed on the signature pages hereof and those additional
entities that hereafter become parties hereto by executing the form of
Supplement attached hereto as Annex 1 (collectively, jointly and severally, the
“Grantors” and each, individually, a “Grantor”), and WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, in its capacity as the arranger and
administrative agent for the Lender Group and the Bank Product Providers
(together with its successors and assigns in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement of even date herewith
(as amended, restated, supplemented, or otherwise modified from time to time,
including all schedules thereto, the “Credit Agreement”) among OMNITURE, INC.,
Delaware corporation, as borrower (“Borrower”), the lenders party thereto, and
Agent, the Lender Group has agreed to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof, and
     WHEREAS, Agent has agreed to act as agent for the benefit of the Lender
Group and the Bank Product Providers in connection with the transactions
contemplated by the Credit Agreement and this Agreement, and
     WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group to make
financial accommodations to Borrower as provided for in the Credit Agreement,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations, and
     NOW, THEREFORE, for and in consideration of the recitals made above and
other good and valuable consideration, the receipt, sufficiency and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term herein and if such
term is defined differently in different articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:
          (a) “Account” means an account (as that term is defined in Article 9
of the Code).
          (b) “Account Debtor” means an account debtor (as that term is defined
in the Code).
          (c) “Activation Instruction” has the meaning specified therefor in
Section 6(l).
          (d) “Agent” has the meaning specified therefore in the preamble to
this Agreement.
          (e) “Agent’s Lien” has the meaning specified therefor in the Credit
Agreement.

1



--------------------------------------------------------------------------------



 



          (f) “Bank Product Obligations” has the meaning specified therefor in
the Credit Agreement.
          (g) “Bank Product Provider” has the meaning specified therefor in the
Credit Agreement.
          (h) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
          (i) “Borrower” has the meaning specified therefor in the recitals to
this Agreement.
          (j) “Cash Equivalents” has the meaning specified therefor in the
Credit Agreement.
          (k) “Chattel Paper” means chattel paper (as that term is defined in
the Code) and includes tangible chattel paper and electronic chattel paper.
          (l) “Code” means the California Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
          (m) “Collateral” has the meaning specified therefor in Section 2.
          (n) “Collections” has the meaning specified therefor in the Credit
Agreement.
          (o) “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims listed
on Schedule 1 to the Disclosure Letter.
          (p) “Controlled Account” has the meaning specified therefor in
Section 6(l).
          (q) “Controlled Account Agreements” means those certain cash
management agreements, in form and substance reasonably satisfactory to Agent,
each of which is among Borrower or one of its Subsidiaries, Agent, and one of
the Controlled Account Banks.
          (r) “Controlled Account Bank” has the meaning specified therefor in
Section 6(l).
          (s) “Copyrights” means any and all copyrights and copyright
registrations, including, (i) the copyright registrations and recordings thereof
and all applications in connection therewith listed on Schedule 2 to the
Disclosure Letter and made a part hereof, (ii) all reissues, continuations,
extensions or renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (vi) all of each Grantor’s rights corresponding
thereto throughout the world.
          (t) “Copyright Security Agreement” means each Copyright Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Providers, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a security
interest in all their respective Copyrights.

2



--------------------------------------------------------------------------------



 



          (u) “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.
          (v) “Deposit Account” means a deposit account (as that term is defined
in the Code).
          (w) “Equipment” means equipment (as that term is defined in the Code).
          (x) “Event of Default” has the meaning specified therefor in the
Credit Agreement.
          (y) “General Intangibles” means general intangibles (as that term is
defined in the Code) and includes payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.
          (z) “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.
          (aa) “Guaranty” has the meaning specified therefor in the Credit
Agreement.
          (bb) “Insolvency Proceeding” has the meaning specified therefor in the
Credit Agreement.
          (cc) “Intellectual Property” means any and all Intellectual Property
Licenses, Patents, Copyrights, Trademarks, the goodwill associated with such
Trademarks, trade secrets and customer lists.
          (dd) “Intellectual Property Licenses” means rights under or interests
in any patent, trademark, copyright or other intellectual property, including
software license agreements with any other party, whether the applicable Grantor
is a licensee or licensor under any such license agreement (but excluding any
(i) off-the-shelf software license agreement, (ii) open source codes,
(iii) end-user agreements with Grantors’ customers, partners, distributors,
resellers and end users of such customers, partners, distributors and
resellers), including the license agreements listed on Schedule 3 to the
Disclosure Letter and made a part hereof, and the right to use the foregoing in
connection with the enforcement of the Lender Group’s rights under the Loan
Documents, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses.
          (ee) “Inventory” means inventory (as that term is defined in the
Code).
          (ff) “Investment Related Property” means (i) any and all investment
property (as that term is defined in the Code), and (ii) any and all of the
following (regardless of whether classified as investment property under the
Code): all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.

3



--------------------------------------------------------------------------------



 



          (gg) “Lender Group” has the meaning specified therefor in the Credit
Agreement.
          (hh) “Loan Document” has the meaning specified therefor in the Credit
Agreement.
          (ii) “Loan Party” has the meaning specified therefor in the Credit
Agreement.
          (jj) “Minor Release” means any new version or release of a software
program that consists of only functionality updates, bug fixes, patches, or
defect corrections or any “a.0.x” releases.
          (kk) “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as that term is
defined in the Code).
          (ll) “Obligations” has the meaning specified therefor in the Credit
Agreement.
          (mm) “Patents” means patents and patent applications, including,
(i) the patents and patent applications listed on Schedule 4 to the Disclosure
Letter and made a part hereof, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
          (nn) “Patent Security Agreement” means each Patent Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit B attached
hereto, pursuant to which Grantors have granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, a security interest in all their
respective Patents.
          (oo) “Permitted Liens” has the meaning specified therefor in the
Credit Agreement.
          (pp) “Person” has the meaning specified therefor in the Credit
Agreement.
          (qq) “Pledged Companies” means, each Person listed on Schedule 5 to
the Disclosure Letter as a “Pledged Company”, together with each other Person,
all or a portion of whose Stock, is acquired or otherwise owned by a Grantor
after the Closing Date.
          (rr) “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Stock now or hereafter owned by such Grantor,
regardless of class or designation, including, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the Stock, the right to receive any certificates representing any of the Stock,
all warrants, options, share appreciation rights and other rights, contractual
or otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.
          (ss) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C to this Agreement.

4



--------------------------------------------------------------------------------



 



          (tt) “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.
          (uu) “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.
          (vv) “Proceeds” has the meaning specified therefor in Section 2.
          (ww) “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor
and the improvements thereto.
          (xx) “Records” means information that is inscribed on a tangible
medium or which is stored in an electronic or other medium and is retrievable in
perceivable form.
          (yy) “Rescission” has the meaning specified therefor in Section 6(l).
          (zz) “Required Library” means, as of any date of determination, the
Copyrights of Borrower and its Subsidiaries that are based on or derived from
those computer software programs or other technology of Borrower or its
Subsidiaries that at the time directly or indirectly account for or support
product lines of Borrower and its Subsidiaries that generate not less than 80%
of the aggregate amount of Subscription Revenues of Borrower and its
Subsidiaries for the immediately preceding fiscal quarter.
          (aaa) “Secured Obligations” means each and all of the following:
(a) all of the present and future obligations of Grantors arising from this
Agreement, the Credit Agreement, or the other Loan Documents (including any
Guaranty), (b) all Bank Product Obligations, and (c) all Obligations of
Borrower, including, in the case of each of clauses (a), (b) and (c), reasonable
attorneys fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding.
          (bbb) “Securities Account” means a securities account (as that term is
defined in the Code).
          (ccc) “Security Interest” has the meaning specified therefor in
Section 2.
          (ddd) “Source Code Escrow Agreement” means that certain source code
escrow agreement, in form and substance reasonably satisfactory to Agent, which
is among the applicable Grantor(s), Agent and such escrow agreement who is
reasonably acceptable to Agent.
          (eee) “Stock” has the meaning specified therefor in the Credit
Agreement
          (fff) “Supporting Obligations” means supporting obligations (as such
term is defined in the Code) and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Related Property.
          (ggg) “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (i) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 6 to the Disclosure Letter and made a part
hereof, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (vi) all of each Grantor’s rights corresponding
thereto throughout the world.

5



--------------------------------------------------------------------------------



 



          (hhh) “Trademark Security Agreement” means each Trademark Security
Agreement among Grantors, or any of them, and Agent, for the benefit of the
Lender Group and the Bank Product Providers, in substantially the form of
Exhibit D attached hereto, pursuant to which Grantors have granted to Agent, for
the benefit of the Lender Group and the Bank Product Providers, a security
interest in all their respective Trademarks.
          (iii) “Triggering Event” means, as of any date of determination, the
occurrence of an Event of Default.
          (jjj) “URL” means “uniform resource locator,” an internet web address.
     2. Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of the Lender Group
and the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest hereinafter referred to as the “Security Interest” in all
personal property of such Grantor whether now owned or hereafter acquired or
arising and wherever located, including such Grantor’s right, title, and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the “Collateral”):
          (a) all of such Grantor’s Accounts;
          (b) all of such Grantor’s Books;
          (c) all of such Grantor’s Chattel Paper;
          (d) all of such Grantor’s interest with respect to any Deposit
Account;
          (e) all of such Grantor’s Equipment and fixtures;
          (f) all of such Grantor’s General Intangibles;
          (g) all of such Grantor’s Inventory;
          (h) all of such Grantor’s Investment Related Property;
          (i) all of such Grantor’s Negotiable Collateral;
          (j) all of such Grantor’s rights in respect of Supporting Obligations;
          (k) all of such Grantor’s interest with respect to any Commercial Tort
Claims;
          (l) all of such Grantor’s money, Cash Equivalents, or other assets of
each such Grantor that now or hereafter come into the possession, custody, or
control of Agent or any other member of the Lender Group;

6



--------------------------------------------------------------------------------



 



          (m) all of the proceeds (as that term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, whatever is
collected on, or distributed on account of any of the foregoing, any and all
rights arising out of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, claims arising out of the loss,
non-conformity, or interference with the use of, defects, or infringement of
rights in, or damage to, any of the foregoing, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, insurance, or
guaranty payable by reason of loss or non-conformity of, defects or infringement
of rights in, or damage to, or otherwise with respect to any of the foregoing
(the “Proceeds”). Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Related Property.
     Notwithstanding anything contained in this Agreement to the contrary, the
term “Collateral” shall not include: (i) voting Stock of any CFC, solely to the
extent that such Stock represents more than 65% of the outstanding voting Stock
of such CFC; (ii) any rights or interest in any contract, lease, permit,
license, charter or license agreement covering real or personal property of any
Grantor if under the terms of such contract, lease, permit, license, charter or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement and
such prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been
obtained (provided, that, the foregoing exclusions of this clause (ii) shall in
no way be construed (A) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, (B) to limit, impair, or otherwise affect the Lender Group’s
continuing security interests in and liens upon any rights or interests of any
Grantor in or to (x) monies due or to become due under any described contract,
lease, permit, license, charter or license agreement (including any Accounts),
or (y) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, charter, license agreement, or Stock, or
(C) apply to the extent that any consent or waiver has been obtained that would
permit the security interest of lien notwithstanding the prohibition), (iii) any
application for a trademark (including, without limitation, intent to use
trademark applications and any goodwill associated therewith) that would
otherwise be deemed invalidated, cancelled or abandoned due to the granting of a
Lien thereon unless and until such time as the granting of such Lien will not
affect the validity of such trademark; or (iv) property that is subject to a
Lien that is otherwise permitted by clauses (d), (f), (q), (r) and (s) of the
definition of Permitted Liens; provided, that the governing documents granting
such Liens prohibit the granting of Liens securing the Obligations on such
property and upon the release of any such liens such property shall
automatically become part of the Collateral.
     3. Security for Obligations. The Security Interest created hereby secures
the payment and performance of the Secured Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.

7



--------------------------------------------------------------------------------



 



     4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or other Loan
Documents, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, and dividend rights,
shall remain in the applicable Grantor until the occurrence of an Event of
Default and until Agent shall notify the applicable Grantor of Agent’s exercise
of voting, consensual, or dividend rights with respect to the Pledged Interests
pursuant to Section 15 hereof.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants as follows:
          (a) The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Agent pursuant
to Section 6.5 of the Credit Agreement.
          (b) Schedule 7 to the Disclosure Letter sets forth all Real Property
owned by Grantors as of the Closing Date.
          (c) As of the Closing Date, no Grantor has any interest in, or title
to, any material Intellectual Property Licenses, Copyrights, Patents, or
Trademarks except as set forth on Schedules 2, 3, 4, and 6, respectively, to the
Disclosure Letter. This Agreement is effective to create a valid and continuing
Lien on material Intellectual Property Licenses, Copyrights, Patents and
Trademarks and, upon filing of the Copyright Security Agreement with the United
States Copyright Office and filing of the Patent Security Agreement and the
Trademark Security Agreement with the United States Patent and Trademark Office,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 8 to the Disclosure Letter, all action necessary or desirable to
protect and perfect the Security Interest in and to each of Grantor’s material
Patents, Trademarks, or Copyrights has been taken and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor. No Grantor has any interest in any material
Copyright that is necessary in connection with the operation of such Grantor’s
business, except for those Copyrights identified on Schedule 2 to the Disclosure
Letter and, with respect to any such Copyrights constituting the Required
Library, which have been (or will be, within the time permitted under this
Agreement) registered with the United States Copyright Office.
          (d) This Agreement creates a valid security interest in the Collateral
of each of Grantors, to the extent a security interest therein can be created
under the Code, securing the payment of the Secured Obligations. Except to the
extent a security interest in the Collateral cannot be perfected by the filing
of a financing statement under the Code, all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken
or will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 8 to the Disclosure
Letter. Upon the making of such filings, Agent shall have a first priority
perfected security interest in the Collateral, subject to Permitted Liens, of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement. All action by any Grantor requested by Agent to
protect and perfect such security interest on each item of Collateral has been
duly taken.

8



--------------------------------------------------------------------------------



 



          (e) Except for the Security Interest created hereby, (i) each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 5 to the Disclosure Letter as being
owned by such Grantor and, when acquired by such Grantor, any Pledged Interests
acquired after the Closing Date; (ii) all of the Pledged Interests are duly
authorized, validly issued, fully paid and non-assessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 5 to the Disclosure Letter as supplemented or modified by any Pledged
Interests Addendum or any Supplement to this Agreement; (iii) such Grantor has
the right and requisite authority to pledge, the Investment Related Property
pledged by such Grantor to Agent as provided herein; (iv) all actions requested
by Agent to perfect, establish the first priority of, or otherwise protect,
Agent’s Liens in the Investment Related Property, and the proceeds thereof, have
been duly taken, (A) upon the execution and delivery of this Agreement; (B) upon
the taking of possession by Agent of any certificates constituting the Pledged
Interests, to the extent such Pledged Interests are represented by certificates,
together with undated powers endorsed in blank by the applicable Grantor;
(C) upon the filing of financing statements in the applicable jurisdiction set
forth on Schedule 8 to the Disclosure Letter for such Grantor with respect to
the Pledged Interests of such Grantor that are not represented by certificates,
and (D) with respect to any Securities Accounts, upon the delivery of Controlled
Account Agreements with respect thereto; and (v) each Grantor has delivered to
and deposited with Agent (or, with respect to any Pledged Interests created or
obtained after the Closing Date, will deliver and deposit in accordance with
Sections 6(a) and 8 hereof) all certificates representing the Pledged Interests
owned by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.
          (f) No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or
(ii) for the exercise by Agent of the voting or other rights provided for in
this Agreement with respect to the Investment Related Property or the remedies
in respect of the Collateral pursuant to this Agreement, except as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally. No material
Intellectual Property License to which such Grantor is a party requires any
consent for such Grantor to grant the security interest granted hereunder in
such Grantor’s right, title or interest in or to any Copyrights, Patents,
Trademarks or material Intellectual Property Licenses.
          (g) Each Grantor has filed the applications and taken all other
actions necessary to register the Copyrights comprising the Required Library on
the Closing Date in accordance with the procedures and regulations of the United
States Copyright Office and in a manner sufficient to impart constructive notice
of such Grantor’s ownership thereof.
     6. Covenants. Each Grantor, jointly and severally, covenants and agrees
with Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22 hereof:
          (a) Possession of Collateral. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, and such Collateral has value in excess of $250,000 in the
aggregate or $125,000 on an individual basis, the applicable Grantor,
immediately upon the request of Agent, shall execute such other documents and
instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Agent, together with such undated powers endorsed
in blank as shall be requested by Agent;
          (b) Chattel Paper.

9



--------------------------------------------------------------------------------



 



               (i) Each Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper having value in excess of
$150,000 in the aggregate or $75,000 on an individual basis in accordance with
the Code and all “transferable records” as that term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;
               (ii) If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Agent, such Chattel Paper and instruments having value in excess of $150,000 in
the aggregate or $75,000 on an individual basis shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of Wells Fargo Foothill, LLC, as Agent for
the benefit of the Lender Group and the Bank Product Providers”;
          (c) Controlled Account Agreements.
               (i) Except to the extent otherwise excused by the Credit
Agreement, each Grantor shall obtain an authenticated Controlled Account
Agreement, from each bank maintaining a Deposit Account for such Grantor;
               (ii) Except to the extent otherwise excused by the Credit
Agreement, each Grantor shall obtain an authenticated Controlled Account
Agreement, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor;
               (iii) Except to the extent otherwise excused by the Credit
Agreement, each Grantor shall obtain an authenticated Controlled Account
Agreement with respect to all of such Grantor’s electronic chattel paper,
investment property, and letter-of-credit rights;
          (d) Letter-of-Credit Rights. Each Grantor that is or becomes the
beneficiary of a letter of credit having value in excess of $150,000 in the
aggregate or $75,000 on an individual basis shall promptly (and in any event
within 5 Business Days after becoming a beneficiary), notify Agent thereof and,
upon the request by Agent, enter into a tri-party agreement with Agent and the
issuer or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance satisfactory to Agent;
          (e) Commercial Tort Claims. Each Grantor shall promptly (and in any
event within 5 Business Days of receipt thereof), notify Agent in writing upon
incurring or otherwise obtaining a Commercial Tort Claim for an amount in excess
of $150,000 in the aggregate or $75,000 on an individual basis after the date
hereof and, upon request of Agent, promptly amend Schedule 1 to the Disclosure
Letter to describe such after-acquired Commercial Tort Claim in a manner that
reasonably identifies such Commercial Tort Claim, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Agent to give Agent a first
priority, perfected security interest in any such Commercial Tort Claim;
          (f) Government Contracts. If any Account or Chattel Paper arises out
of a contract or contracts with the United States of America or any department,
agency, or instrumentality thereof pursuant to which more than $150,000 in the
aggregate or $75,000 on an individual basis may be paid in any calendar year,
Grantors shall promptly (and in any event within 5 Business Days of the creation
thereof) notify Agent thereof in writing and execute any instruments or take any
steps reasonably required by Agent in order that all moneys due or to become due
under such contract or contracts shall be assigned to Agent, for the benefit of
the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

10



--------------------------------------------------------------------------------



 



          (g) Intellectual Property.
               (i) Upon request of Agent, in order to facilitate filings with
the United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and deliver to Agent one or more Copyright
Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby;
               (ii) Each Grantor shall have the duty, at such Grantor’s expense,
to the extent necessary or economically desirable in the operation of such
Grantor’s business, as determined in such Grantor’s reasonable business
judgment: (A) to protect and diligently enforce and defend all its Intellectual
Property, including, as applicable, the duty (I) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution of an Intellectual
Property, (II) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, and (III) to prosecute
diligently any patent application that is part of the Patents pending as of the
date hereof or hereafter until the termination of this Agreement; (B) to take
all reasonable and necessary action to preserve and maintain all of such
Grantor’s Trademarks, Patents, Copyrights, material Intellectual Property
Licenses, and its rights therein, including the filing of applications for
renewal, affidavits of use, affidavits of non-contestability and opposition and
interference and cancellation proceedings; (C) to protect the confidentiality of
the Intellectual Property that is material to its business, including, as
applicable, the duty to (I) protect the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (II) to take actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (III) to protect the secrecy and
confidentiality of the source code of all computer software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with appropriate use and non-disclosure restrictions;
and (D) not to abandon any Trademark, Patent, Copyright, or Intellectual
Property License that is necessary or economically desirable in the operation of
such Grantor’s business, as determined in such Grantor’s reasonable business
judgment;
               (iii) Grantors acknowledge and agree that the Lender Group shall
have no duties with respect to the Trademarks, Patents, Copyrights, or
Intellectual Property Licenses. Without limiting the generality of this
Section 6(g), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Trademarks, Patents, Copyrights, or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrower and shall be chargeable to the Loan Account;
               (iv) On each date of the delivery of a Compliance Certificate in
respect of a fiscal quarter pursuant to Section 5.1 of the Credit Agreement,
each Grantor shall deliver to Agent a list reasonably satisfactory to Agent
identifying the Copyrights, whether created or acquired before or after the
Closing Date, comprising the Required Library (including any supporting
documentation reasonably requested by Agent relating to the determination of the
composition of the Required Library), and a certification, signed by an officer
of such Grantor, certifying that such list identifies the Copyrights, whether
created or acquired before or after the Closing Date, comprising the Required
Library. No more than 15 Business Days following each such date of delivery,
each Grantor shall, at its expense, (A) file applications and take any and all
other actions necessary to register or record a transfer of ownership, as
applicable, each such Copyright comprising the Required Library which on the
applicable date of delivery is not already the subject of a valid registration
or an application therefor with the United States Copyright Office (or any
similar office of any other jurisdiction in which Copyrights are used)
identifying such Grantor as the sole claimant thereof in a manner sufficient to
claim in the public record (or as a co-claimant thereof, if such is the case)
such Grantor’s ownership or co-ownership thereof, and (B) cause to be prepared,
executed, and delivered to Agent, with sufficient time to permit Agent to record
no later than 5 Business Days following the date of registration of or
recordation of transfer of ownership, as applicable, to the applicable Grantor
of such Copyrights, (I) a Copyright Security Agreement or supplemental schedules
to the Copyright Security Agreement reflecting the security interest of Agent in
such Copyrights, which supplemental schedules shall be in form and content
suitable for recordation with the United States Copyright Office (or any similar
office of any other jurisdiction in which Copyrights are used) and (II) any
other documentation as Agent reasonably deems necessary and requests in order to
perfect and continue perfected Agent’s Liens on such Copyrights following such
recordation. Notwithstanding anything to the contrary contained herein, no
Grantor shall be required to take any action under this Section 6(g)(iv) with
respect to any release or new version of computer software that constitutes
solely a Minor Release;

11



--------------------------------------------------------------------------------



 



               (v) In addition, on each date on which the Compliance Certificate
is delivered by Borrower pursuant to Section 5.1 of the Credit Agreement, each
Grantor shall provide Agent with a written report of all new Copyrights (to the
extent not already covered in Section 6(g)(iv) above), Patents and Trademarks
that are registered or the subject of pending applications for registrations or
patent, which were acquired or filed by any Grantor during the prior period and
are material to the operation of its business. In the case of such registrations
or applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor(s) shall cause to be prepared, executed, and delivered to
Agent supplemental schedules to the applicable Loan Documents to identify such
Copyright, Patent and Trademark registrations and applications therefor (with
the exception of Trademark applications filed on an intent-to-use basis) as
being subject to the security interests created thereunder;
               (vi) Upon receipt from the United States Copyright Office of
notice of registration of any Copyright, each Grantor shall promptly (but in no
event later than 10 Business Days following such receipt) notify (but without
duplication of any notice required by Section 6(g)(iv)) Agent of such
registration by delivering, or causing to be delivered to Agent, via overnight
courier, electronic mail or telefacsimile at the addresses designated in the
Credit Agreement, documentation sufficient for Agent to perfect Agent’s Liens on
such Copyright(s); and
               (vii) Upon (A) the occurrence and during the continuance of an
Event of Default, or (B) Borrower’s failure to maintain Excess Availability plus
Qualified Cash of $25,000,000 at any time, each Grantor shall promptly deposit
with the escrow agent designated under the Source Code Escrow Agreement all
materials required under the Source Code Escrow Agreement, including the source
code for each version or versions of each item of computer software programs or
other technology of such Grantor constituting the Required Library and any
updates thereto (other than Minor Releases), on or before the 15th Business Day
following the date of the delivery of a Compliance Certificate in respect of a
fiscal quarter pursuant to Section 5.1 of the Credit Agreement and in accordance
with all other terms and conditions of the Source Code Escrow Agreement.
          (h) Investment Related Property.
               (i) If any Grantor shall receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within 5 Business Days of receipt thereof) deliver to Agent a duly
executed Pledged Interests Addendum identifying such Pledged Interests;
               (ii) All sums of money and property paid or distributed in
respect of the Investment Related Property which are received by any Grantor
after the occurrence and during the continuance of an Event of Default shall be
held by the Grantors in trust for the benefit of Agent segregated from such
Grantor’s other property, and such Grantor shall deliver it forthwith to Agent’s
in the exact form received;

12



--------------------------------------------------------------------------------



 



               (iii) Each Grantor shall promptly deliver to Agent a copy of each
notice or other communication received by it in respect of any Pledged
Interests;
               (iv) No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
pursuant to the Loan Documents;
               (v) Each Grantor agrees that it will cooperate with Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
on the Investment Related Property or any sale or transfer thereof;
               (vi) As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, each Grantor hereby represents, warrants and covenants that the
Pledged Interests issued pursuant to such agreement (A) are not and shall not be
dealt in or traded on securities exchanges or in securities markets, (B) do not
and will not constitute investment company securities, and (C) are not and will
not be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;
          (i) Real Property; Fixtures. Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within 5 Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, a first priority Mortgage on
each fee interest in Real Property now or hereafter owned by such Grantor and
shall deliver such other documentation and opinions, in form and substance
satisfactory to Agent, in connection with the grant of such Mortgage as Agent
shall request in its Permitted Discretion, including title insurance policies,
financing statements, fixture filings and environmental audits and such Grantor
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys fees and expenses) incurred in connection
therewith. Each Grantor acknowledges and agrees that, to the extent permitted by
applicable law, all of the Collateral shall remain personal property regardless
of the manner of its attachment or affixation to real property;
          (j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any of Grantors, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents;
          (k) Other Actions as to Any and All Collateral. Each Grantor shall
promptly (and in any event within 5 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of material Intellectual
Property Licenses, Investment Related Property, Chattel Paper (electronic,
tangible or otherwise), documents (as defined in Article 9 of the Code),
promissory notes (as defined in the Code), or instruments (as defined in the
Code), and in the case of Chattel Paper, documents, promissory notes or
instruments, such Collateral is in excess of the applicable amounts set forth in
Sections 6(a) and (b), or (ii) any amount payable in excess of the applicable
amounts set forth in Sections 6(a) and (b) under or in connection with any of
the Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, documents, promissory notes, or instruments and, in each such case upon
the request of Agent, promptly execute such other documents, or if applicable,
deliver such Chattel Paper, other documents or certificates evidencing any
Investment Related Property and do such other acts or things deemed necessary or
desirable by Agent to protect Agent’s Security Interest therein; and

13



--------------------------------------------------------------------------------



 



          (l) Controlled Accounts.
               (i) Borrower shall and shall cause each Loan Party to
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to Agent at one or more of the banks set forth on
Schedule 6(l) to the Disclosure Letter (each a “Controlled Account Bank”) and,
subject to Section 6.11 of the Credit Agreement, shall take reasonable steps to
ensure that all of its Account Debtors forward payment of the amounts owed by
them directly to such Controlled Account Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the third Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Loan Party) into a bank account of such
Loan Party (each, a “Controlled Account”) at one of the Controlled Account
Banks.
               (ii) Each Controlled Account Bank shall establish and maintain
Controlled Account Agreements with Agent and the applicable Loan Party, in form
and substance reasonably acceptable to Agent. Each such Controlled Account
Agreement shall provide, among other things, that (a) the Controlled Account
Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Loan Party, (b) the Controlled Account Bank has no rights of
setoff or recoupment or any other claim against the applicable Controlled
Account other than for payment of its service fees and other charges directly
related to the administration of such Controlled Account and for returned checks
or other items of payment, and (c) upon the instruction of the Agent (an
“Activation Instruction”), the Controlled Account Bank will forward by daily
sweep all amounts in the applicable Controlled Account to the Agent’s Account.
Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless a Triggering Event has occurred and is continuing at
the time such Activation Instruction is issued. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if:
(x) the Triggering Event upon which such Activation Instruction was issued has
been waived in writing in accordance with the terms of this Agreement, and
(y) no additional Triggering Event has occurred and is continuing prior to the
date of the Rescission or is reasonably expected to occur on or immediately
after the date of the Rescission.
               (iii) So long as no Default or Event of Default has occurred and
is continuing, Borrower may amend Schedule 6(l) to the Disclosure Letter to add
or replace a Controlled Account Bank or Controlled Account; provided, however,
that (i) such prospective Controlled Account Bank shall be reasonably
satisfactory to Agent, and (ii) prior to the time of the opening of such
Controlled Account, the applicable Loan Party and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Controlled Account
Agreement. Borrower shall and shall cause each Loan Party to close any of its
Controlled Accounts (and establish replacement Controlled Account accounts in
accordance with the foregoing sentence) as promptly as practicable and in any
event within 45 days of notice from Agent that the operating performance, funds
transfer, or availability procedures or performance of the Controlled Account
Bank with respect to Controlled Account Accounts or Agent’s liability under any
Controlled Account Agreement with such Controlled Account Bank is no longer
acceptable in Agent’s reasonable judgment.
     7. Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
          (a) Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

14



--------------------------------------------------------------------------------



 



          (b) Patent, Trademark, Copyright Security Agreements. The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.
     8. Further Assurances.
          (a) Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that Agent may
reasonably request, in order to perfect and protect the Security Interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.
          (b) Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as may be necessary or
as Agent may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.
          (c) Each Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction.
          (d) Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the Code.
     9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any of Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Agent or any of
its nominees.
     10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
          (a) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;
          (b) to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

15



--------------------------------------------------------------------------------



 



          (c) to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
          (d) to file any claims or take any action or institute any proceedings
which Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
          (e) to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;
          (f) to use any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
          (g) Agent on behalf of the Lender Group shall have the right, but
shall not be obligated, to bring suit in its own name to enforce the Trademarks,
Patents, Copyrights and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.
     To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
     11. Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.
     12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.
     13. Collection of Accounts, General Intangibles and Negotiable Collateral.
At any time upon the occurrence and during the continuance of an Event of
Default, Agent or Agent’s designee may to the extent permitted by law,
(a) notify Account Debtors of any Grantor that the Accounts, General
Intangibles, Chattel Paper or Negotiable Collateral have been assigned to Agent,
for the benefit of the Lender Group and the Bank Product Providers in connection
with the exercise of its remedies hereunder, or that Agent has a security
interest therein, and (b) collect all amounts payable in respect of the
Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

16



--------------------------------------------------------------------------------



 



     14. Disposition of Pledged Interests by Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration. Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market. Each Grantor, therefore, agrees that: (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.
     15. Voting Rights.
          (a) Upon the occurrence and during the continuance of an Event of
Default, (i) Agent may, at its option, and with 2 Business Days prior notice to
any Grantor, and in addition to all rights and remedies available to Agent under
any other agreement, at law, in equity, or otherwise, exercise all voting
rights, and all other ownership or consensual rights in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.
          (b) For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent and the other members of the Lender Group or the
value of the Pledged Interests.
     16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
          (a) Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law. Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any of Grantors or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at one or more locations where such Grantor
regularly maintains Inventory, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Agent’s offices or elsewhere, for cash, on credit,
and upon such other terms as Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least 10 days notice to any of Grantors of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

17



--------------------------------------------------------------------------------



 



          (b) Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s labels, Patents,
Copyrights, rights of use of any name, trade secrets, trade names, Trademarks,
service marks and advertising matter, URLs, domain names, industrial designs,
other industrial or intellectual property or any property of a similar nature,
whether owned by any of Grantors or with respect to which any of Grantors have
rights under license, sublicense, or other agreements, as it pertains to the
Collateral, in preparing for sale, advertising for sale and selling any
Collateral, and each Grantor’s rights under all licenses and all franchise
agreements shall inure to the benefit of Agent.
          (c) Agent may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any of Grantors
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any of Grantors’ Deposit Accounts in which Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Agent, and (ii) with respect to any of
Grantors’ Securities Accounts in which the Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Agent, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Agent.
          (d) Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.
          (e) Each Grantor hereby acknowledges that the Secured Obligations
arose out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Agent shall have the right to an immediate writ of
possession without notice of a hearing. Agent shall have the right to the
appointment of a receiver for the properties and assets of each of Grantors, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantors may have thereto or the right to have a bond
or other security posted by Agent.
     17. Remedies Cumulative. Each right, power, and remedy of Agent as provided
for in this Agreement or in the other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent of any or all such other rights, powers, or remedies.
     18. Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

18



--------------------------------------------------------------------------------



 



     19. Indemnity and Expenses.
          (a) Each Grantor agrees to indemnify Agent and the other members of
the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) arising out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party, except claims, losses or liabilities resulting
from the gross negligence or willful misconduct of the party seeking
indemnification as determined by a final non-appealable order of a court of
competent jurisdiction. This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.
          (b) Grantors, jointly and severally, shall, upon demand, pay to Agent
(or Agent, may charge to the Loan Account) all the Lender Group Expenses which
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or, upon an Event of
Default, the sale of, collection from, or other realization upon, any of the
Collateral in accordance with this Agreement and the other Loan Documents,
(iii) the exercise or enforcement of any of the rights of Agent hereunder or
(iv) the failure by any of Grantors to perform or observe any of the provisions
hereof.
     20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each of Grantors to which such
amendment applies.
     21. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the form and manner and delivered to Agent at
its address specified in the Credit Agreement, and to any of the Grantors at
their respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
     22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any the
Lender may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such the
Lender herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any the Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

19



--------------------------------------------------------------------------------



 



     23. Governing Law.
          (a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND
EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
          (d) THE PARTIES TO THIS AGREEMENT PREFER THAT ANY DISPUTE BETWEEN OR
AMONG THEM BE RESOLVED IN LITIGATION SUBJECT TO A JURY TRIAL WAIVER AS SET FORTH
IN SECTION 23(c). IF, HOWEVER, UNDER THE THEN APPLICABLE LAW OF THE JURISDICTION
IN WHICH A PARTY SEEKS TO COMMENCE ANY SUCH LITIGATION, A PRE-DISPUTE JURY TRIAL
WAIVER OF THE TYPE PROVIDED FOR IN SECTION 23(c) IS UNENFORCEABLE IN LITIGATION
TO RESOLVE ANY DISPUTE, CLAIM, CAUSE OF ACTION OR CONTROVERSY UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EACH, A “CLAIM”), THEN, UPON THE WRITTEN
REQUEST OF SUCH PARTY, SUCH CLAIM, INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL BE DETERMINED EXCLUSIVELY BY A JUDICIAL REFERENCE
PROCEEDING. EXCEPT AS OTHERWISE PROVIDED IN SECTION 23(b), VENUE FOR ANY SUCH
REFERENCE PROCEEDING SHALL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR
DISTRICT WHERE VENUE IS APPROPRIATE UNDER APPLICABLE LAW (THE “COURT”). THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IF THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL
APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES (INCLUDING, WITHOUT LIMITATION, CLAIM AND DELIVERY,
INJUNCTIVE RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER). THE PARTIES
SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE
ORDERS OTHERWISE. THE REFEREE ALSO SHALL DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION 23(d). THE
PARTIES ACKNOWLEDGE THAT ANY CLAIM DETERMINED BY REFERENCE PURSUANT TO THIS
SECTION 23(d) SHALL NOT BE ADJUDICATED BY A JURY.

20



--------------------------------------------------------------------------------



 



     24. New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement, any
new direct or indirect Subsidiary (whether by acquisition or creation) of
Grantor is required to enter into this Agreement by executing and delivering in
favor of Agent a supplement to this Agreement in the form of Annex 1 attached
hereto. Upon the execution and delivery of Annex 1 by such new Subsidiary, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.
     25. Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Providers.
     26. Miscellaneous.
          (a) This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
          (b) Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
          (c) Headings used in this Agreement are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
          (d) The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

21



--------------------------------------------------------------------------------



 



          (e) Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the Bank Product
Providers to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
[Signature pages to follow.]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties hereto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

          GRANTORS:   OMNITURE, INC.,
a Delaware corporation
      By:   /s/ Michael S. Herring         Name:   Michael S. Herring       
Title:   Executive Vice President and Chief Financial Officer        VISUAL
SCIENCES, INC.,
A Delaware corporation
      By:   /s/ Michael S. Herring         Name:   Michael S. Herring       
Title:   Chief Financial Officer        VISUAL SCIENCES TECHNOLOGIES, LLC,
a Delaware limited liability company
      By:   VISUAL SCIENCES, INC.,         a Delaware corporation        its
Sole Member            By:   /s/ Michael S. Herring         Name:   Michael S.
Herring        Title:   Chief Financial Officer        OFFERMATICA CORPORATION,
a Delaware corporation
      By:   /s/ Michael S. Herring         Name:   Michael S. Herring       
Title:   Chief Financial Officer      AGENT:   WELLS FARGO FOOTHILL, LLC,
a Delaware limited liability company, as Agent
      By:   /s/ Jee Hoon Park         Name:   Jee Hoon Park        Title:   Vice
President     

Security Agreement

S-1



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AGREEMENT
FORM OF SUPPLEMENT
     Supplement No. ______ (this “Supplement”) dated as of ____________, to the
Security Agreement dated as of December 24, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by each of the parties listed on the signature pages thereto and those
additional entities that thereafter become parties thereto (collectively,
jointly and severally, “Grantors” and each individually “Grantor”) and WELLS
FARGO FOOTHILL, LLC, a Delaware limited liability company, in its capacity as
the arranger and administrative agent for the Lender Group and the Bank Product
Providers (together with its successors and assigns in such capacity, the
“Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 24,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Omniture, Inc., a Delaware corporation, as
borrower (“Borrower”), the lenders party thereto and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrower from time
to time pursuant to the terms and conditions thereof; and
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement or the
Credit Agreement; and
     WHEREAS, Grantors have entered into the Security Agreement in order to
induce the Lender Group to make certain financial accommodations to Borrower;
and
     WHEREAS, pursuant to Section 5.11 of the Credit Agreement, new direct or
indirect Subsidiaries of Borrower, must execute and deliver certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the “New
Grantors”) may be accomplished by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers;
     NOW, THEREFORE, for and in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
     1. In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant,
collaterally assign, and pledge to Agent, for the benefit of the Lender Group
and the Bank Product Providers, a security interest in and security title to all
assets of such New Grantor including, all property of the type described in
Section 2 of the Security Agreement to secure the full and prompt payment of the
Secured Obligations, including, any interest thereon, plus reasonable attorneys’
fees and expenses if the Secured Obligations represented by the Security
Agreement are collected by law, through an attorney-at-law, or under advice
therefrom. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”,
Schedule 3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5,
“Pledged Companies”, Schedule 6, “Trademarks”, Schedule 7, “Owned Real
Property,” and Schedule 8, “List of Uniform Commercial Code Filing
Jurisdictions” attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, and Schedule 8, respectively, to
the Disclosure Letter and shall be deemed a part thereof for all purposes of the
Security Agreement. Each reference to a “Grantor” in the Security Agreement
shall be deemed to include each New Grantor. The Security Agreement is
incorporated herein by reference.
Annex 1

1



--------------------------------------------------------------------------------



 



     2. Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Providers that this Supplement has been duly executed and
delivered by such New Grantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
     3. This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
     4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
     5. This Supplement shall be construed in accordance with and governed by
the laws of the State of California, without regard to the conflict of laws
principles thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Annex 1

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

          NEW GRANTORS:  [Name of New Grantor]
      By:           Name:           Title:           [Name of New Grantor]
      By:           Name:           Title:         AGENT:   WELLS FARGO
FOOTHILL, LLC
      By:           Name:           Title:        

Supplement to Pledge and Security Agreement

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is
made this ___ day of                     , 20___, among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, in its capacity as the arranger and administrative agent for
the Lender Group and the Bank Product Providers (together with its successors
and assigns in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 24,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Omniture, Inc., a Delaware corporation, as
borrower (“Borrower”), the lenders party thereto and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrower pursuant
to the terms and conditions thereof; and
     WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of December 24, 2008
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Providers, this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest, subject to Permitted
Liens, in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Copyright Collateral”):
          (a) all of such Grantor’s Copyrights, including those referred to on
Schedule I hereto;
          (b) all reissues, continuations or extensions of the foregoing; and
          (c) all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Copyright.
Exhibit A

1



--------------------------------------------------------------------------------



 



     Notwithstanding anything contained in this Agreement to the contrary, the
term “Copyright Collateral” shall not include any rights or interest in any
contract, lease, permit, license, charter or license agreement covering real or
personal property of any Grantor if under the terms of such contract, lease,
permit, license, charter or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein is prohibited as a
matter of law or under the terms of such contract, lease, permit, license,
charter or license agreement and such prohibition has not been waived or the
consent of the other party to such contract, lease, permit, license, charter or
license agreement has not been obtained (provided, that, the foregoing
exclusions of this clause shall in no way be construed (i) to apply to the
extent that any described prohibition is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, (ii) to limit,
impair, or otherwise affect the Lender Group’s continuing security interests in
and liens upon any rights or interests of any Grantor in or to (x) monies due or
to become due under any described contract, lease, permit, license, charter or
license agreement (including any Accounts), or (y) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, charter, license agreement, or Stock, or (iii) apply to the extent that
any consent or waiver has been obtained that would permit the security interest
of lien notwithstanding the prohibition).
     3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Copyright Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent notice in writing
of any additional United States copyright registrations or applications therefor
after the date hereof pursuant to the terms of the Security Agreement. Grantors
hereby authorize Agent unilaterally to modify this Agreement by amending
Schedule I to include any future United States registered copyrights or
applications therefor of Grantors. Notwithstanding the foregoing, no failure to
so modify this Copyright Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
     6. COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Copyright Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
Exhibit A

2



--------------------------------------------------------------------------------



 



     7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Copyright Security Agreement or any other Loan Document refer to this Copyright
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Copyright Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement or in
any other Loan Document to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
[signature page follows]
Exhibit A

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                            By:           Name:           Title:                
          By:           Name:           Title:             ACCEPTED AND
ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, LLC, as Agent
      By:           Name:           Title:        

Copyright Security Agreement

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                  Grantor   Country   Copyright   Registration No.  
Registration Date                  

Schedule I



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made
this ___ day of                     , 20___, among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, in its capacity as the arranger and administrative agent for
the Lender Group and the Bank Product Providers (together with its successors
and assigns in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 24,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Omniture, Inc., a Delaware corporation, as
borrower (the “Borrower”), the lenders party thereto and Agent, the Lender Group
is willing to make certain financial accommodations available to the Borrower
pursuant to the terms and conditions thereof; and
     WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of December 24, 2008
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of the Lender Group and the Bank
Product Providers, this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest, subject to Permitted
Liens, in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Patent Collateral”):
          (a) all of its Patents including those referred to on Schedule I
hereto;
          (b) all reissues, continuations or extensions of the foregoing; and
          (c) all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement or
dilution of any Patent.
Exhibit B

1



--------------------------------------------------------------------------------



 



     Notwithstanding anything contained in this Agreement to the contrary, the
term “Patent Collateral” shall not include any rights or interest in any
contract, lease, permit, license, charter or license agreement covering real or
personal property of any Grantor if under the terms of such contract, lease,
permit, license, charter or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein is prohibited as a
matter of law or under the terms of such contract, lease, permit, license,
charter or license agreement and such prohibition has not been waived or the
consent of the other party to such contract, lease, permit, license, charter or
license agreement has not been obtained (provided, that, the foregoing
exclusions of this clause shall in no way be construed (i) to apply to the
extent that any described prohibition is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, (ii) to limit,
impair, or otherwise affect the Lender Group’s continuing security interests in
and liens upon any rights or interests of any Grantor in or to (x) monies due or
to become due under any described contract, lease, permit, license, charter or
license agreement (including any Accounts), or (y) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, charter, license agreement, or Stock, or (iii) apply to the extent that
any consent or waiver has been obtained that would permit the security interest
of lien notwithstanding the prohibition).
     3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Patent Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give notice in writing to Agent with respect to any such
new patent rights pursuant to the terms of the Security Agreement. Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new patent rights of Grantors. Notwithstanding the foregoing, no
failure to so modify this Patent Security Agreement or amend Schedule I shall in
any way affect, invalidate or detract from Agent’s continuing security interest
in all Collateral, whether or not listed on Schedule I.
     6. COUNTERPARTS. This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Patent Security Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
Exhibit B

2



--------------------------------------------------------------------------------



 



     7. CONSTRUCTION. Unless the context of this Patent Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Patent Security Agreement or any other Loan Document refer to this Patent
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Patent Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Patent Security Agreement unless
otherwise specified. Any reference in this Patent Security Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.
[signature page follows]
Exhibit B

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

                            By:           Name:           Title:                
          By:           Name:           Title:             ACCEPTED AND
ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, LLC., as Agent
      By:           Name:           Title:        

Patent Security Agreement

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patent Registrations/Applications

                  Patent   U.S. Patent Number     Registration Date  
 
               

Schedule I to Patent Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PLEDGED INTERESTS ADDENDUM
     This Pledged Interests Addendum, dated as of                      ___,
20___, is delivered pursuant to Section 6 of the Security Agreement referred to
below. The undersigned hereby agrees that this Pledged Interests Addendum may be
attached to that certain Security Agreement, dated as of December 24, 2008, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to Wells Fargo Foothill, LLC, as Agent. Initially capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Security Agreement or the Credit Agreement. The undersigned hereby agrees
that the additional interests listed on this Pledged Interests Addendum as set
forth below shall be and become part of the Pledged Interests pledged by the
undersigned to the Agent in the Security Agreement and any pledged company set
forth on this Pledged Interests Addendum as set forth below shall be and become
a “Pledged Company” under the Security Agreement, each with the same force and
effect as if originally named therein.
     The undersigned hereby certifies that the representations and warranties
set forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

            [                                        ]
      By:           Name:           Title:        

Pledged Interests Addendum

 



--------------------------------------------------------------------------------



 



                          Name of Pledged   Number of   Class of   Percentage of
    Name of Pledgor   Company   Shares/Units   Interests   Class Owned  
Certificate Nos.
 
                   

Pledged Interests Addendum

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is
made this ___ day of                     , 20___, among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, in its capacity as the arranger and administrative agent for
the Lender Group and the Bank Product Providers (together with its successors
and assigns in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 24,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Omniture, Inc., a Delaware corporation, as
borrower ( “Borrower”), the lenders party thereto and Agent, the Lender Group is
willing to make certain financial accommodations available to Borrower pursuant
to the terms and conditions thereof; and
     WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement dated as of December 24, 2008
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
     WHEREAS, pursuant to the Security Agreement, Grantors are required to
execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
     1. DEFINED TERMS. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or the Credit
Agreement.
     2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first priority security interest, subject to Permitted
Liens, in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):
          (a) all of its Trademarks including those referred to on Schedule I
hereto;
          (b) all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and other
General Intangibles with respect to the foregoing;
          (c) all reissues, continuations or extensions of the foregoing;
          (d) all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and
Exhibit D

1



--------------------------------------------------------------------------------



 



          (e) all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future (i) infringement
or dilution of any Trademark or (ii) injury to the goodwill associated with any
Trademark.
     Notwithstanding anything contained in this Agreement to the contrary, the
term “Trademark Collateral” shall not include (i) any rights or interest in any
contract, lease, permit, license, charter or license agreement covering real or
personal property of any Grantor if under the terms of such contract, lease,
permit, license, charter or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein is prohibited as a
matter of law or under the terms of such contract, lease, permit, license,
charter or license agreement and such prohibition has not been waived or the
consent of the other party to such contract, lease, permit, license, charter or
license agreement has not been obtained (provided, that, the foregoing
exclusions of this clause shall in no way be construed (A) to apply to the
extent that any described prohibition is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, (B) to limit,
impair, or otherwise affect the Lender Group’s continuing security interests in
and liens upon any rights or interests of any Grantor in or to (x) monies due or
to become due under any described contract, lease, permit, license, charter or
license agreement (including any Accounts), or (y) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, charter, license agreement, or Stock, or (C) apply to the extent that
any consent or waiver has been obtained that would permit the security interest
of lien notwithstanding the prohibition), or (ii) any application for a
trademark (including, without limitation, intent to use trademark applications
and any goodwill associated therewith) that would otherwise be deemed
invalidated, cancelled or abandoned due to the granting of a Lien thereon unless
and until such time as the granting of such Lien will not affect the validity of
such trademark.
     3. SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of all the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.
     4. SECURITY AGREEMENT. The security interests granted pursuant to this
Trademark Security Agreement are granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.
     5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any
new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to Agent with
respect to any such new trademarks or renewal or extension of any trademark
registration pursuant to the terms of the Security Agreement. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Agreement by amending Schedule I to include any such
new trademark rights of Grantors. Notwithstanding the foregoing, no failure to
so modify this Trademark Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
     6. COUNTERPARTS. This Trademark Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument. In proving this Trademark Security Agreement or any other Loan
Document in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission shall be deemed an original signature
hereto.
Exhibit D

2



--------------------------------------------------------------------------------



 



     7. CONSTRUCTION. Unless the context of this Trademark Security Agreement or
any other Loan Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Trademark Security Agreement or any other Loan Document refer to this Trademark
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Trademark Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Trademark Security Agreement or in any other Loan Document
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein). Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or cash collateralization in accordance with the
terms of the Credit Agreement) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Providers to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.
[signature page follows]
Exhibit D

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

                        By:           Name:           Title:                    
        By:           Name:           Title:             ACCEPTED AND
ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, LLC, as Agent
      By:           Name:           Title:        

Trademark Security Agreement

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date                      

Trademark Security Agreement

 